ON MOTION FOR REHEARING

PER CURIAM.
We deny appellee’s motion for rehearing. We are writing only to address the response filed by appellate counsel for the appellants, who regularly appear in this court. This response appears to be identical to the responses filed by these counsel to all motions for rehearing in their cases. The response, notwithstanding that it is four pages in length and cites a number of cases, makes only one point, which is that the motion for rehearing violates Florida Rule of Appellate Procedure 9.330(a), which provides that motions for rehearing “shall not re-argue the merits of the court’s order.” The response contains not a single word addressing the substance of the motion for rehearing.
We are writing in this case to advise all counsel that this type of response, which does not address the merits of a motion for rehearing, serves no useful purpose. If counsel do not intend to respond to the merits of a motion for rehearing, they need not file a response. When counsel do respond, they should concentrate on the merits, not whether the motion violates the rule. When a motion for rehearing demonstrates that we have made a mistake, correcting that mistake is our concern, not whether the motion re-argues the merits. Because of the high volume of meritless motions for rehearing which we receive, the ones most likely to get our attention are short and to the point. The same can be said for responses.
WARNER, C.J., KLEIN and TAYLOR, JJ., concur.